                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ASIA CRUMPTON,                               )        CASE NO. 1:19 CV 1589
                                             )
                Plaintiff,                   )        JUDGE CHRISTOPHER A. BOYKO
                                             )
          v.                                 )
                                             )        OPINION AND ORDER
SAM MOTORCARS, LLC,                          )
                                             )
                Defendant.                   )


CHRISTOPHER A. BOYKO, J.:


         Pro se Plaintiff Asia Crumpton filed this action against Sam Motorcars, LLC. Aside

from the case caption, Plaintiff’s Complaint is blank. To meet basic notice pleading

requirements, the Complaint must give the Defendants fair notice of what the Plaintiff’s legal

claims are and the factual grounds upon which they rest. Bassett v. National Collegiate Athletic

Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). Plaintiff’s Complaint does not meet basic pleading

requirements.

         Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis (Doc. No. 2) is

granted and this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.

         IT IS SO ORDERED.


                                                 s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             UNITED STATES DISTRICT JUDGE

                                             Date: November 26, 2019
